UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4686


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISA HARNETT, a/k/a Isa Hardnett,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:03-cr-00244-F-1)


Submitted:   March 30, 2010                 Decided:   April 13, 2010


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isa Harnett, originally convicted of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

& 924 (2006), appeals from the district court’s order revoking

his supervised release and sentencing him to twenty-four months’

imprisonment.       At his revocation hearing, Harnett admitted to

engaging in criminal conduct while on supervised release and

failing    to   report   his    arrest       within    seventy-two    hours.           On

appeal,     Harnett      argues       that     his     sentence      was        plainly

unreasonable     because    the       district       court    employed     a    flawed

procedure in sentencing him.           We affirm.

            This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.             United States v. Crudup, 461 F.3d
433, 437 (4th Cir. 2006).            The first step in this analysis is to

determine whether the sentence was unreasonable.                     Id. at 438.

This court, in determining reasonableness, follows generally the

procedural and substantive considerations employed in reviewing

original    sentences.         Id.      If     a   sentence     imposed        after    a

revocation is not unreasonable, this court will not proceed to

the second prong of the analysis — whether the sentence was

plainly unreasonable.       Id. at 439.

            Also,   although      a    district       court   must   consider          the

policy statements in Chapter Seven of the sentencing guidelines

                                         2
along with the statutory requirements of 18 U.S.C. § 3583 (2006)

and 18 U.S.C. § 3553(a), the district court has broad discretion

to revoke supervised release and impose a term of imprisonment

up to the statutory maximum.                Crudup, 461 F.3d at 439 (quoting

United   States     v.     Lewis,   424 F.3d 239,    244       (2d   Cir.      2005)).

Finally,     on    review,    this       court     will    assume       a     “deferential

appellate posture concerning issues of fact and the exercise of

discretion.”            Crudup, 461 F.3d     at     439    (internal          quotation

omitted).

             Harnett      argues    that     the     district         court    failed     to

consider all the applicable § 3553(a) factors and failed to make

an individualized assessment based on the facts presented.                                The

district court was not required to “robotically tick through”

every subsection of § 3553(a).                  United States v. Montes-Pineda,

445 F.3d 375, 380 (4th Cir. 2006).                   Nor was the district court

required     to    discuss    every       § 3553(a)       factor       on     the    record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

Harnett does not mention which § 3553(a) factor the district

court failed to consider, and the district court’s thoughtful

and detailed statement at sentencing establishes that the court

considered        the    relevant        § 3553(a)      factors.              Accordingly,

Harnett’s argument is without merit.

             Harnett also argues that his sentence was procedurally

unreasonable       because    the    district      court        did   not     specifically

                                            3
address his efforts while in prison to better himself or that he

had served a state prison sentence for the offense conduct that

was the basis for his supervised release violation.                                 However, at

sentencing,          Harnett   never       actually          argued    for     a     particular

sentencing outcome.            Therefore, his claim is reviewed for plain

error.     United States v. Thompson, __ F.3d __, 2010 WL 624118,

*3 (4th Cir. Feb. 23, 2010) (No. 09-4247).                             To establish plain

error, Harnett must demonstrate that:                         (1) there was error; (2)

the     error    was      “plain;”         and       (3)     the     error     affected      his

substantial rights.            United States v. Olano, 507 U.S. 725, 732

(1993).        If the three elements of this standard are met, this

court may still exercise its discretion to notice the error only

if “the error seriously affect[s] the fairness, integrity, or

public reputation of judicial proceedings.”                           Id. (quoting United

States    v.    Young,     470 U.S. 1,    15       (1985)    (internal       quotations

omitted)).

               Harnett fails to show any error by the district court

in    explaining        the    basis        for       the     sentence       imposed.         At

sentencing, Harnett, through counsel, merely highlighted facts

for the district court to consider in possible mitigation of

Harnett’s       conduct.         The       court’s          explanation      for      Harnett’s

sentence indicates that the district court simply found those

facts     insufficient         to     overcome         the     severity        of     Harnett’s

conduct,       his    performance      on        supervised         release,       the   benefit

                                                 4
Harnett   received   from   the   Fed.   R.   Crim.   P.    35   motion,    and

Harnett’s   extensive   criminal    history.     See   United      States    v.

Moulden, 478 F.3d 652, 657 (4th Cir. 2007).                 Accordingly, we

affirm the judgment of the district court.                 We dispense with

oral argument as the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                    5